IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

OLEG NAGAYTSEV,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4984

FEDERAL         NATIONAL
MORTGAGE     ASSOCIATION
("FANNIE MAE"),

      Appellee.


_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Duval County.
A.C. Soud, Judge.

Oleg Nagaytsev, pro se, Appellant.

Daniel S. Stein of Popkin & Rosalier, P.A., Deerfield Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and WINOKUR, JJ., CONCUR.